910 F.2d 33
C.H. SANDERS CO., INC. and Bristol Construction Corp., aJoint Venture, Appellees/Cross-Appellants,v.BHAP HOUSING DEVELOPMENT FUND COMPANY, INC., and Samuel R.Pierce, Secretary of Housing and UrbanDevelopment, Defendants,Samuel R. Pierce, Secretary of Housing and UrbanDevelopment, Appellant/Cross-Appellee,Samuel R. Pierce, Secretary of Housing Urban Development, Petitioner.
Nos. 1016, 1017, Dockets 89-6249, 89-6251.
United States Court of Appeals,Second Circuit.
Argued March 21, 1990.Decided May 8, 1990.Rehearing Denied Aug. 15, 1990.

Prior report:  903 F.2d 114.
Before TIMBERS, NEWMAN and PRATT, Circuit Judges.
PER CURIAM:


1
The Government's petition for rehearing misapprehends that our decision will oblige the Secretary to satisfy any judgment that might be rendered out of Treasury funds.  It will not.  The Secretary will be obliged to satisfy the judgment only out of non-Treasury funds that are available to him, if any.  If no such funds are available, the Secretary will have no payment obligation.


2
The petition for rehearing is denied.